      Case 1:03-md-01570-GBD-SN Document 4654 Filed 07/02/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


In re Terrorist Attacks on September 11, 2001   03 MDL 1570 (GBD)(SN)
                                                ECF Case



This document relates to: All Cases




     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ PETITION FOR A
             WRIT OF HABEAS CORPUS AD TESTIFICANDUM




docs-100146888.3
      Case 1:03-md-01570-GBD-SN Document 4654 Filed 07/02/19 Page 2 of 6



        By Order dated June 10, 2019, ECF No. 4582, this Court ordered any party seeking to

make an application for relief related to the deposition of six individuals currently in the custody

or protection of the U.S. Government to be filed by July 1, 2019. Pursuant to that Order,

Plaintiffs submit this Memorandum of Law in support of the Petition for Writ of Habeas Corpus

Ad Testificandum for the production of Khalid Sheikh Mohammed, Abd al Aziz Ali, and

Mustafa Ahmed al Hawsawi, currently in the custody of Secretary of Defense Mark Esper at the

Joint Task Force detention facility at Guantanamo Bay, Cuba (“GTMO”), to provide deposition

testimony at that facility. By letter dated June 25, 2019, the U.S. Department of Justice, on

behalf of the United States of America, stated that it would not object to these depositions at this

time until the deponents state their willingness to participate in the petitioned for depositions.

See Declaration of Jerry Goldman dated July 1, 2019, (“Goldman Decl.”) Exhibit A, Letter from

Sarah Normand to Plaintiffs’ Executive Committees, dated June 25, 2019.1

I.      LEGAL STANDARD

        “The authority of the court to compel the attendance of an inmate witness . . . is to be

found in a conjoint reading of 28 U.S.C. § 2241(c)(5) and 28 U.S.C. § 1651(1)” through the

issuance of a writ of habeas corpus ad testificandum. United States v. Gotti, 784 F. Supp. 1011,

1012 (E.D.N.Y. 1992); Atkins v. City of New York, 856 F. Supp. 755, 757 (E.D.N.Y. 1994). In

addition to compelling production of a prisoner for a court appearance, the court may also issue a

writ of habeas corpus ad testificandum for the purpose of taking an oral deposition. See

Calvente v. Suffold Cnty. Corr. Facility, No. CV 15-2024, 2017 U.S. Dist. LEXIS 75472, at *2

(E.D.N.Y. May 16, 2017) (issuing a writ to the Superintendent of the Marcy Correctional

Facility to have a prisoner delivered to Sing Sing Correctional Facility to sit for a deposition);


1
 Plaintiffs have contacted counsel for Khalid Sheikh Mohammed, Abd al Aziz Ali, and Mustafa
Ahmed al Hawsawi to help facilitate the depositions.

                                                  1
docs-100146888.3
      Case 1:03-md-01570-GBD-SN Document 4654 Filed 07/02/19 Page 3 of 6



Waste Mgmt. of La. V. River Birch, No. 11-2405, 2017 U.S. Dist. LEXIS 58842, at *7 (E.D. La.

Apr. 13, 2017) (citing Hasso v. Retail Credit Co., 326 F. Supp. 1179 (D. Del. 1971)) (“The Court

may also issue a Writ of Habeas Corpus Ad Testificandum for the purpose of taking an oral

deposition.”); In re Rothstein Rosenfeldt Adler, P.A., No. 11-61338, 2011 U.S. Dist. LEXIS

99651, (S.D. Fla. Sept. 6, 2011) (discussing issuance of a writ for habeas corpus ad

testificandum for pretrial deposition). A writ of habeas corpus ad testificandum commands a

prisoner’s custodian to produce the witness and as such is the proper procedure here, as opposed

to a subpoena, which only commands a prospective witness’s attendance. See Gotti, 784 F. Supp.

at 1012. This is also the proper procedure for obtaining testimony from individuals in custody at

GTMO. See United States v. Uzair Paracha, 03-Cr-1197, 2006 U.S. Dist. LEXIS 1, at *14-26

(S.D.N.Y. Jan. 3, 2006); Rasul v. Bush, 542 U.S. 466, 484 (2004).

        “Whether a writ of habeas corpus ad testificandum is necessary is ‘committed to the

sound discretion’ of the court, taking into account such factors as: ‘(i) whether the prisoner's

presence will substantially further the resolution of the case; (ii) the security risks presented by

the prisoner's transportation and safekeeping; and (iii) whether the suit can be stayed until the

prisoner is released without prejudice to the cause asserted.’” Sec. Inv'r Prot. Corp. v. Bernard

L. Madoff Inv. Sec. LLC, 496 B.R. 713, 723 (Bankr. S.D.N.Y. 2013) (quoting Atkins, 856 F.

Supp. at 757); see also Gotti, 784 F. Supp. at 1012-13 (the court may also consider “whether the

presence of the prisoner will advance the disposition of the case; . . . whether the witness to be

called could offer evidence that was relevant”).

II.     THE COURT SHOULD EXERCISE ITS DISCRETION IN GRANTING
        PLAINTIFFS’ PETITION FOR A WRIT OF HABEAS CORPUS AD
        TESTIFICANDUM

        Plaintiffs seek to depose Khalid Sheikh Mohammed, Abd al Aziz Ali, and Mustafa

Ahmed al Hawsawi (collectively referred to as the “Deponents”), all of whom are currently

                                                   2
docs-100146888.3
      Case 1:03-md-01570-GBD-SN Document 4654 Filed 07/02/19 Page 4 of 6



detained at GTMO. Khalid Sheikh Mohammed was a senior al Qaeda recruiter, financier,

operational planner for al Qaeda’s global terrorist network, and the alleged mastermind of the

September 11, 2001 terrorist attacks (the “September 11 Attacks”).2 Ali Abd al-Aziz Ali was a

senior member and planner of al Qaeda who helped plan and facilitate al Qaeda operations and

personnel. Al-Aziz Ali also allegedly facilitated the travel and finances for at least 13 of the 9/11

hijackers as they left the United Arab Emirates (UAE) for the United States.3     Mustafa Ahmed

al Hawsawi was a senior al Qaeda member who supported al Qaeda’s terrorist network as a

facilitator, financial manager, and media committee member.4       This support allegedly included

the movement and funding of September 11, 2001 hijackers to the United States.

        Plaintiffs anticipate the Deponents will provide highly relevant testimony based on their

positions within the al Qaeda organization and their involvement in organizing and facilitating

the September 11 Attacks. Plaintiffs intend to depose these witnesses at GTMO if possible, or

alternatively by telephone or video conference. As such, the Deponents will not require

transportation or safekeeping. In addition, because the Deponents have all been charged with

war crimes since their initial detainment at GTMO over twelve years ago, staying this litigation

until their release is impractical.




2
 See, e.g., Memorandum from Dep’t of Def. on Detainee Assessment to Commander of U.S.
Southern Command (Dec. 8, 2006) (citing The Guantanamo Docket, The New York Times,
https://www.nytimes.com/interactive/projects/guantanamo/detainees/10024-khalid-shaikh-
mohammed (last visited June 25, 2019)).
3
 See, e.g., id. (citing The Guantanamo Docket, The New York Times,
https://www.nytimes.com/interactive/projects/guantanamo/detainees/10024-khalid-shaikh-
mohammed (last visited June 25, 2019)).
4
 See, e.g., id. (citing The Guantanamo Docket, The New York Times,
https://www.nytimes.com/interactive/projects/guantanamo/detainees/10011-mustafa-ahmed-al-
hawsawi (last visited June 25, 2019)).

                                                  3
docs-100146888.3
       Case 1:03-md-01570-GBD-SN Document 4654 Filed 07/02/19 Page 5 of 6



         Currently, the Deponents face joint charges before the capital military commission in

connection with their alleged roles in the September 11 Attacks. See Goldman Decl., Exhibit A,

Letter from Sarah Normand to Plaintiffs’ Executive Committees, dated June 25, 2019, at p. 2.

By letter dated June 25, 2019, the U.S. Government stated it will withhold any objection until the

Deponents state their willingness to participate in the petitioned for depositions. See id.

Plaintiffs’ counsel will work with the Government to ensure appropriate security measures are

adhered to and logistical concerns are addressed.

III.     CONCLUSION

         In light of the foregoing, Plaintiffs respectfully request that the Court issue a Writ of

Habeas Corpus Ad Testificandum directing Secretary of Defense Mark Esper to produce Khalid

Sheikh Mohammed, Abd al Aziz Ali, and Mustafa Ahmed al Hawsawi for depositions, at the

Joint Task Force detention facility at Guantanamo Bay, Cuba.

Dated: July 1, 2019

KREINDLER & KREINDLER LLP                              MOTLEY RICE LLC

By: /s/ James P. Kreindler                             By: /s/ Robert T. Haefele
   James P. Kreindler                                      Robert T. Haefele
   Steven R. Pounian                                       28 Bridgeside Boulevard
   750 Third Avenue                                        Mount Pleasant, SC 29465
   New York, NY 10017                                      Tel.: (843) 216-9184
   Tel.: (212) 687-8181                                    Email: rhaefele@motleyrice.com
   Email: jkreindler@kreindler.com                         For the Plaintiffs’ Exec. Committees
       For the Plaintiffs’ Exec. Committees



COZEN O’CONNOR                                         ANDERSON KILL P.C.

By: /s/ Sean P. Carter                                 By: /s/ Jerry S. Goldman
   Sean P. Carter                                         Jerry S. Goldman, Esq.
   One Liberty Place                                      1251 Avenue of the Americas
   1650 Market Street, Suite 2800                         New York, NY 10020
   Philadelphia, PA 19103                                 Tel: (212) 278-1000

                                                   4
docs-100146888.3
      Case 1:03-md-01570-GBD-SN Document 4654 Filed 07/02/19 Page 6 of 6



     Tel.: (215) 665-2105                       Email: jgoldman@andersonkill.com
     Email: scarter1@cozen.com                  For the Plaintiffs’ Exec. Committees
     For the Plaintiffs' Exec. Committees




                                            5
docs-100146888.3
